Title: Abigail Adams to John Adams, 20 March 1779
From: Adams, Abigail
To: Adams, John



My Dearest Friend

March 20 1779


Your favour of December 9 came to hand this Evening from Philadelphia, by the same post received a Letter from Mr. Lovell transcribing some passages from one of the same date to him, and the only one he says which he has received since your absence, and his pocket proves that he has written 18teen different times, yet possibly you may have received as few from him; the watery world alone can boast of large packets received, a Discourageing thought when I take my pen. Yet I will not be discouraged, I will persist in writing tho but one in ten should reach you. I have been impatient for an opportunity, none having offerd since Janry. when the Alliance saild, who my presaging mind assures me will arrive safe in France, and I hope will return as safely.
Accept my thanks for the care you take of me in so kindly providing for me. The articles you mention should they arrive safe, will be a great assistance to me. The safest way you tell me of supplying my wants is by Draughts, but I cannot get hard Money for Bills. You had as good tell me to procure Diamonds for them, and when Bills will fetch but five for one, hard Money will exchange ten—which I think is very provoking and I must give at the rate of ten and sometime 20 for one for every article I purchase. I blush whilst I give you a price current, all Butchers meat from a Dollor to 8 shillings per pound, corn 25 Dollars, Rye 30 per Bushel, flower 50 pounds per hundred, potatoes ten dollors per Bushel, Butter 12 shillings per pound, cheese 8, Sugar 12 shillings per pound, Molasses 12 Dollors per Gallon, Labour 6 and 8 Dollors a Day, a common Cow from 60 to 70 pound, and all English goods in proportion.
This is our present situation. It is a risk to send me any thing across the water I know, yet if one in 3 arrives I should be a gainer. I have and do study every method of oeconomy in my power, otherways a mint of money would not support a family.—I could not board our two sons under 40 dollors per week a peice at a school. I therefore thought it most prudent to request Mr. Thaxter to look after them, giving him his board and the use of the office—which he readily accepted and having passd the winter with me, will continue through the summer, as I see no probability of the times speedily growing better.
We have had much talk of peace through the mediation of Spain, and great News from Spain, and a thousand reports as various as the persons who tell them, yet I believe slowly, and rely more upon the information of my Friend, than all the whole Legend legion of stories which rise with the sun, and set as soon. Respecting Gorgia other Friends have wrote you, shall add nothing of my own but that I believe it will finally be a fortunate Event to us.
Our Vessels have been fortunate in making prizes, tho many were taken in the fall of the year, we have been greatly distressd for Grain. I scarcly know the looks or taste of Bisquit or flower for this four months, yet thousands have been much worse of, having no grain of any sort.

The great commotion raisd here by Mr. Deane has sunk into contempt for his character, and it would be better for him to leave a country which is now supposed to have been injured by him. His Friends are silent, not knowing how to extricate him. It would be happy for him if he had the art himself—he most certainly had art enough in the begining to blow up a flame and to set the whole continent in agitation.
 

April 23

More than a Month has past away since writing the above and no opportunity has yet offerd of conveying you a line. Next to the pain of not receiving is that of not being able to send a token of remembrance and affection. (You must excuse my not coppying as paper is ten dollors per quire.) Last week a packet arrived from Brest with dispatches for Congress but no private Letters. I was dissapointed, but did not complain. You would have wrote I know had you supposed she was comeing to Boston. By her we heard of the safe arrival of the Alliance in France which gave me much pleasure, may she have as safe a return to us again. Last week arrived here the Frigate Warren after a successfull cruize. She had been out about 6 weeks in company with the Queen of France and the Ranger, Capt. Jones. They fell in with and captured a Fleet bound from New York to Georgia consisting of Ship Jason 20 Guns 150 Men, Ship Maria 16 Guns 84 Men, having on board 1800 Barrels of flower, privateer schooner Hibernian 8 Guns and 45 Men, Brigs Patriot, Prince Fredirick, Batchelor John and Schooner Chance, all of which are safe arrived to the universal joy and satisfaction of every well wisher of their country. The officers who were captured acknowledge that this loss will be most severely felt by the Enemy, and it is hoped will give General Lincoln important advantages against the enemy in Georgia.
Respecting Domestick affairs I shall do tolerably whilst my credit is well supported abroad and my demands there shall be as small as possible considering the state of things here, but I cannot purchase a Bushel of grain under 3 hard Dollors, tho the scarcity of that article makes it dearer than other things.
Our Friends here all desire to be rememberd to you. I remind your daughter of writing and she promises to, but she does not Love it. Charlly is very busy a gardening, sends his Duty and hopes to write soon.—My pen is very bad, but you are so used to the hand you can pick it out, and if it goes into the sea it will be no matter.
I should be very glad of some wollens by the Alliance for winter Gowns. Nothing will be amiss, unless it is Mens white silk stockings which I have no occasion for, and suppose the pair sent among the Letters which came in the Miflin an accident.

My pen is really so bad that I cannot add any further than that I am wholy yours.

